UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-184061 FREEDOM PETROLEUM INC. (Exact name of registrant as specified in its charter) Nevada 45-5440446 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 650 Poydras Street, Office 15 Suite 1400, New Orleans LA 70130 (Address of principal executive offices) 1-504-799-2550 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of March 14, 2014, there were 52,328,852 shares of the issuer’s common stock, par value $0.0001,outstanding. FREEDOM PETROLEUM INC. Form 10-Q Part I FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statement of Stockholders’ Equity (Deficit) 5 Statements of Cash Flows 6 Notes to unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 17 Part II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 5. Other Information 18 Item 6. Exhibits 18 2 PART I ¾ FINANCIAL INFORMATION Item 1. Financial Statements. FREEDOM PETROLEUM, INC. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) As of January 31,2014 As of July 31, 2013 ASSETS Current Assets Cash and cash equivalents $ $ Deposits — Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties — Total Current Liabilities Stockholders’ Deficit Preferred stock, $0.0001 par value; 20,000,000 shares authorized, 0 shares issued and outstanding — — Common stock, $0.0001 par value, 100,000,000 shares authorized; 52,328,852 and 52,200,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. 3 FREEDOM PETROLEUM, INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended January 31, Six Months Ended January 31, Period From June 13, 2012 (Date of Inception) through January 31, GROSS REVENUES $
